USCA4 Appeal: 21-1674      Doc: 16         Filed: 11/04/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1674


        MATTHEW BRYSON,

                            Plaintiff - Appellant,

                     v.

        COMPUCOM SYSTEMS, INC.; DOES 1 THROUGH 10, inclusive; ROE BUSINESS
        ENTITIES 1 THROUGH 10, inclusive,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:19-cv-01121-CCE-JEP)


        Submitted: September 30, 2022                                Decided: November 4, 2022


        Before NIEMEYER, DIAZ, and HARRIS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Matthew Bryson, Appellant Pro Se. Stephen Douglas Dellinger, LITTLER MENDELSON
        PC, Charlotte, North Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1674      Doc: 16         Filed: 11/04/2022      Pg: 2 of 2




        PER CURIAM:

               Matthew Bryson appeals the district court’s orders granting summary judgment in

        favor of Defendant and denying Bryson’s postjudgment motion in his employment

        discrimination action. *   We have reviewed the record and find no reversible error.

        Accordingly, we affirm the district court’s orders. Bryson v. CompuCom Sys., Inc.,

        No. 1:19-cv-01121-CCE-JEP (M.D.N.C. June 15, 2021). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




               *
                 Bryson has not challenged in his informal brief the district court’s order denying
        his postjudgment motion to amend. As such, he has forfeited review of the order. See 4th
        Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014).

                                                     2